Opinion by
Rao, C.J.
In accordance with stipulation of counsel that the merchandise consists of anesthesia, breathing assistor, or resuscitation devices in chief value of steel similar in all material respects to those the subject of The E. I. M. Corp. v. United States (50 Cust. Ct. 138, C.D. 2402), except that the items marked “A” are chiefly used in hospitals as hospital utensils and the items marked “B” have as an essential feature an electrical element or device, the claims of the plaintiffs were sustained, as follows: The items marked “A” at 17 percent under the provision in paragraph 339, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for hospital utensils; the items marked “B” at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for articles having as an essential feature an electrical element or device; and the items marked “C” at 19 percent under the provision in paragraph 397, as modified by T.D. 54108, for steel articles.